 

Exhibit 10.3



 

EMPLOYMENT AGREEMENT

 

AGREEMENT (this “Agreement”) made as of December 9, 2016, between G-III Apparel
Group, Ltd., a New York corporation, with an office at 512 Seventh Avenue, New
York, New York 10018 (the “Company”), and Jeffrey Goldfarb, an individual
residing at 41 Harvest Drive, Scarsdale, New York, New York 10583 (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to continue to employ Executive as an Executive
Vice President of the Company, and Executive desires to continue to be so
employed by the Company, upon the terms and subject to the conditions herein set
forth; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

1.          EMPLOYMENT.

 

The Company hereby employs Executive as an Executive Vice President of the
Company and Executive hereby agrees to accepts such employment, subject to the
terms and conditions herein set forth. Executive currently serves as an
Executive Vice President of the Company and shall have substantially the same
duties, responsibilities and authority as he had prior to the execution of this
Agreement. Executive hereby agrees to diligently, faithfully and competently
perform such services and such additional duties and responsibilities,
consistent with his position, as shall from time to time be reasonably assigned
to him by the Company’s Board of Directors or its Chief Executive Officer, and
to diligently, faithfully and competently devote his entire business time, skill
and attention to the performance of his duties and responsibilities to the
Company. Executive shall report to the Company’s Chief Executive Officer.

 

2.          TERM.

 

Executive’s term of employment with the Company shall terminate on January 31,
2018, subject to prior termination in accordance with the terms hereof (the
“Term”); provided, however, that on August 1, 2017 and on each subsequent August
1st prior to the end of the then Term, the Term of this Agreement shall be
automatically extended for an additional one-year period unless no more than
sixty (60) days prior to such August 1st either party shall have given written
notice to the other that the Term of this Agreement shall not be extended any
further.

 

3.          COMPENSATION.

 

As compensation for the employment services to be rendered by Executive
hereunder, the Company agrees to pay, or cause to be paid, to Executive, and
Executive agrees to accept, payable in accordance with the Company’s normal
payroll policy at the time in effect, a salary at the rate of Seven Hundred
Fifty Thousand Dollars ($750,000) per year, plus such bonus, if any, as shall be
awarded by the Company’s Board of Directors or Compensation Committee.

 

 

 

 

4.           BENEFITS and expenses.

 

(a)          Executive shall continue to receive the benefits and reimbursement
of expenses that he currently receives and shall also be entitled to four (4)
weeks paid vacation per year, and to participate in the benefit plans and
arrangements and receive any other benefits customarily provided by the Company
to its senior executive personnel (including any profit sharing, pension,
disability insurance, hospital, major medical insurance and group life insurance
plans in accordance with the terms of such plans) (the “Benefit Plans”).

 

(b)          The Company shall pay or reimburse Executive, upon presentment of
suitable vouchers, for all reasonable business and travel expenses which may be
incurred or paid by Executive in connection with his employment hereunder in
accordance with Company policy. Executive shall comply with such requirements
and shall keep such records as the Company may deem necessary to meet the
requirements of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), and regulations promulgated thereunder.

 

5.           TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

 

(a)          Executive’s employment hereunder shall terminate upon the first to
occur of the following:

 

(i)          upon thirty (30) days’ prior written notice to Executive upon the
determination by the Company that Executive’s employment shall be terminated for
any reason which does not constitute “justifiable cause” (as hereinafter
defined);

 

(ii)         upon written notice to Executive by the Company in the event that
there is justifiable cause for such termination;

 

(iii)        automatically upon the death of Executive;

 

(iv)        in accordance with the terms of subsection (e) hereof upon the
“disability” (as hereinafter defined) of Executive;

 

(v)         upon thirty (30) days’ prior written notice by Executive to the
Company for “good reason” (as hereinafter defined); or

 

(vi)        upon thirty (30) days’ prior written notice by Executive to the
Company of the Executive’s voluntary termination of employment other than for
good reason.

 

(b)          For the purposes of this Agreement:

 

(i)          the term “disability” shall mean the inability of Executive, due to
illness, accident or any other physical or mental incapacity, substantially to
perform the material functions of his duties for a period of three (3)
consecutive months or for a total of four (4) months (whether or not
consecutive) in any twelve (12) month period during the term of this Agreement,
as reasonably determined by the Company in good faith;

 

 -2- 

 

 

(ii)         the term “justifiable cause” shall mean: (1) the Executive’s
repeated failure or refusal to perform his duties pursuant to, or Executive’s
material breach of this Agreement, where such conduct shall not have ceased or
been remedied within ten days following written warning from the Company
specifying such conduct purported to give rise to justifiable cause; (2) the
Executive’s conviction of, or entering a plea of guilty or no contest to, a
felony; (3) the Executive’s performance of any act or the Executive’s failure to
act, for which, if the Executive were prosecuted and convicted, a crime or
offense involving money or property of the Company would have occurred; (4) the
Executive’s performance of any act or the Executive’s failure to act which
constitutes fraud or a breach of a fiduciary trust, including, without
limitation, misappropriation of funds or a material misrepresentation of the
Company’s operating results or financial condition; (5) any attempt by the
Executive to secure any personal profit (other than pursuant to the terms of the
Executive’s employment or through the Executive’s ownership of equity in the
Company) in connection with the business of the Company (for example, without
limitation, using Company assets to pursue other interests, diverting to the
Executive or to a third party any business opportunity belonging to the Company,
insider trading or taking bribes or kickbacks); (6) the Executive’s engagement
in conduct or activities materially damaging to the property, business or
reputation of the Company other than as a result of good faith performance of
his duties; (7) the Executive’s illegal use of controlled substances; (8) any
act or omission by the Executive involving malfeasance or gross negligence in
the performance of the duties of the Executive’s employment to the material
detriment of the Company; or (9) the entry of any order of a court that remains
in effect and is not discharged for a period of at least sixty days, which
enjoins or otherwise limits or restricts the performance by the Executive of the
duties of the Executive’s employment, relating to any contract, agreement or
commitment made by or applicable to the Executive in favor of any former
employer or any other person; and

 

(iii)        the term “good reason” shall mean any of the following events that
occur, after expiration of any remedy or cure period, (A) (1) a material
reduction or diminution in Executive’s title, position, authority, duties or
responsibilities, or (2) the assignment to Executive of duties which are
materially inconsistent with Executive’s title and position or which materially
impair Executive’s ability to function as an Executive Vice President of the
Company, or (3) a change in Executive’s line of reporting as set forth in the
last sentence of Section 1 of the Employment Agreement, which continues
unremedied for a period of thirty (30) days after Executive has given written
notice to the Company specifying in detail the applicable event or events
purported to give rise to good reason pursuant to such clauses (1), (2) or (3),
as the case may be, (B) a change in the Executive’s office location to a
location more than fifty (50) miles outside of New York City, except for such
travel as the Company may reasonably require, (C) a reduction in Executive’s
salary rate then in effect or failure to timely pay or provide Executive any
compensation or benefits provided for in this Agreement or other material breach
of this Agreement by the Company, and the Company’s failure to cure such failure
or breach within a period of thirty (30) days after written notice of such
failure or breach has been given by the Executive to the Company or (D) the
Company giving written notice pursuant to Section 2 that the Term of this
Agreement shall not be extended any further, it being understood that, as a
condition to a termination for good reason, the Executive’s written notice to
the Company must be provided within 90 days after the occurrence of the event
giving rise to such termination, except that the written notice to the Company
with respect to a termination for good reason pursuant to clause (D) above must
be provided within six (6) months after the Company provides such written notice
pursuant to Section 2.

 

 -3- 

 

 

(c)          Upon termination of Executive’s employment by the Company for
justifiable cause or voluntarily by Executive other than for good reason,
Executive shall not be entitled to any amounts or benefits hereunder other than
such portion of Executive’s annual salary, reimbursement of expenses and any
amounts payable or benefits to be provided to Executive under the terms of the
Benefit Plans, each as have been accrued through the date of the termination of
his employment.

 

(d)          If Executive should die during the term of his employment
hereunder, this Agreement shall terminate immediately. In such event, the estate
of Executive shall thereupon be entitled to receive such portion of Executive’s
annual salary, reimbursement of expenses and any bonus as has been accrued
through the date of his death. Executive’s estate also shall be entitled to any
amounts or benefits payable or to be provided to Executive under the terms of
the Benefit Plans.

 

(e)          Upon Executive’s disability, the Company shall have the right to
terminate Executive’s employment. Any termination pursuant to this subsection
(e) shall be effective on the date thirty (30) days after which Executive shall
have received written notice of the Company’s election to terminate. In such
event, Executive shall thereupon be entitled to receive such portion of
Executive’s annual salary, reimbursement of expenses and any bonus as has been
accrued through the date of termination. Executive shall also be entitled to any
amounts or benefits payable or to be provided under the terms of the Benefit
Plans.

 

(f)          In the event that Executive’s employment is terminated during the
Term by the Company without justifiable cause or if Executive terminates his
employment for good reason, Executive shall be entitled to receive such portion
of Executive’s annual salary, reimbursement of expenses and any bonus as has
been accrued through the date of the date of termination, together with any
amounts or benefits payable or to be provided to Executive under the terms of
the Benefit Plans. In addition, subject to the terms and conditions of this
Agreement, in the event of any such termination referred to in the preceding
sentence, the Company shall continue to pay compensation to Executive under
Section 3 and to provide benefits under Section 4(a) for a period of twenty-four
(24) months from the date his employment terminates (sometimes referred to
herein as the “severance amounts”). For the purposes of determining compensation
payable to Executive pursuant to the preceding sentence, Executive’s applicable
salary will be the highest annual rate of salary in effect during the one-year
period preceding the date Executive’s employment terminates, and Executive shall
be deemed to be entitled to an annual bonus for each 12-month period during such
severance period in an amount equal to the greater of (i) the average annual
cash bonus earned by Executive during the two fiscal years immediately preceding
the fiscal year in which Executive’s employment terminates and (ii) an annual
bonus amount of $500,000 (in addition to his salary compensation for such
period), it being understood that the cash portion of the severance payments
(including the sum of the salary continuation at the annual rate referred to
above and the applicable deemed annual bonus amount described above) will be
payable in equal installments in accordance with the Company’s regular payroll
schedule (thus, for illustration purposes only, if Executive’s annual salary
rate is $750,000, the applicable annual bonus amount is $850,000 and the
Company’s payroll schedule is monthly, Executive would receive in respect
thereof severance payments of $133,333.33 per month for each month during the
24-month severance period described above). Notwithstanding the foregoing, the
Company’s obligation to pay or provide and the Executive’ right to receive
severance amounts are conditioned upon (1) receipt by the Company, within 60
days after the termination of the Executive’s employment, of a duly executed
general release in the form of Exhibit A attached hereto which is no longer
subject to

 

 -4- 

 

 

revocation and (2) Executive’s compliance with his obligations under Sections 7,
8 and 9 hereof. Subject to the preceding sentence, the payments and benefits
provided for under this Section 5(f) shall not be reduced or affected by, or
otherwise subject to any mitigation as a result of, any new employment position
Executive may commence or any other compensation Executive may receive
subsequent to the date his employment terminates. Subject to the provisions
hereof, including, without limitation, satisfaction of the release condition
imposed pursuant to this Section and any delayed payment requirement that may be
imposed by Section 14 hereof, severance amounts required to be paid or provided
under this Agreement shall be made or begin (x) with respect to such amounts
that are subject to and not exempt from Section 409A of the Internal Revenue
Code of 1986, as amended at the end of the 60-day time period described above
and (y) with respect to all other such amounts, on the payroll date immediately
following the Company’s receipt of the release which is no long subject to
revocation; and, on such applicable payment commencement date, the Executive
will be entitled to receive a single sum make-up payment equal to the sum of the
severance payments (or applicable unpaid portion thereof) the Executive would
have received from the date of the event giving rise to such severance payments
and the delayed start date for such payments.

 

(g)          Upon Executive’s termination of his employment hereunder, this
Agreement (other than Section 4(b), this Section 5 as applicable, and Sections
7, 8, 9, 10 and 13, which shall survive in accordance with their terms) shall
terminate. In such event, and without limiting the provisions of Sections 5(c),
(d), (e) and (f), Executive shall be entitled to receive such portion of
Executive’s annual salary as has been accrued to date. Executive shall be
entitled to continue to participate in the Benefit Plans to the extent
participation by former employees is required by law or permitted by such plans,
with the expense of such participation to be as specified in such plans for
former employees. Executive shall also be entitled to any amounts or benefits
payable or to be provided under the terms of the Benefit Plans.

 

(h)          Upon the Company giving notice of termination pursuant to Section
5(a)(i) or (ii) or Executive giving notice of termination pursuant to Section
5(a)(v) or (vi), the Company may require that Executive immediately leave the
Company’s premises, but such requirement shall not affect the effective date of
termination of employment.

 

6.           REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.

 

Executive represents and warrants that he is free to enter into this Agreement
and to perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of his duties hereunder.

 

7.           NON-COMPETITION.

 

(a)          In view of the unique and valuable services rendered and to be
rendered by Executive to the Company, Executive’s knowledge of the trade secrets
and other proprietary information relating to the business of the Company or any
of its subsidiaries or affiliates (collectively, the “G-III Group”) and in
consideration of the compensation to be received hereunder, Executive agrees
that during his employment by the Company and for a period of one (1) year
following the termination of Executive’s employment hereunder (the
“Non-Competition

 

 -5- 

 

 

Period”), Executive shall not, whether for compensation or without compensation,
directly or indirectly, as an owner, principal, partner, member, shareholder,
independent contractor, consultant, joint venturer, investor, licensor,
licensee, lender or in any other capacity whatsoever, alone, or in association
with any other person, carry on, be engaged or take part in, or render services
(other than services which are generally offered to third parties) or advice to,
own, share in the earnings of, invest in the stocks, bonds or other securities
of, or otherwise become financially interested in, any business entity or person
engaged in any business in competition with any business engaged in by the
Company during the term of Executive’s employment by the Company. If the Company
terminates Executive’s employment pursuant to the provisions of Section 5(a)(i)
or if Executive terminates his employment pursuant to the provisions of Section
5(a)(v), Executive may engage in any of the activities that would otherwise
violate the provisions of the first sentence of this Section 7(a), other than
with respect to a “Listed Company” (as such term is hereinafter defined), and
such activities shall not constitute a breach of this Agreement; provided,
however, that in the event Executive engages in any such activities during the
one-year Non-Competition Period, Executive shall no longer have the right to
receive any severance amounts pursuant to Section 5(f). If Executive terminates
his employment pursuant to the provisions of Section 5(a)(vi) or if the Company
terminates Executive’s employment pursuant to the provisions of Section
5(a)(iv), Executive may engage in any of the activities that would otherwise
violate the provisions of the first sentence of this Section 7(a), other than
with respect to a Listed Company, and such activities shall not constitute a
breach of this Agreement. For purposes of this Agreement, the term “Listed
Company” shall mean PVH Corp., Kenneth Cole Productions, Inc., VF Corporation,
VCS Group LLC (Vince Camuto), Ralph Lauren Corporation, Michael Kors Holdings
Limited, Oxford Industries, Inc. or any successor company to any of the
foregoing. The record or beneficial ownership by Executive of up to the lesser
of (i) $400,000 or (ii) 1.0% of the shares of any corporation whose shares are
publicly traded on a national securities exchange or in the over-the-counter
market shall not of itself constitute a breach hereunder. In addition, Executive
shall not, directly or indirectly, during the Non-Competition Period (other than
in connection with the good faith performance of his duties while employed by
the Company), request or cause any customers, suppliers, licensees or licensors
with whom the G-III Group has a business relationship to cancel or terminate any
such business relationship with any member of the G-III Group or solicit,
interfere with, entice from or hire from any member of the G-III Group any
employee of any member of the G-III Group.

 

(b)          If any portion of the restrictions set forth in this Section 7
should, for any reason whatsoever, be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

 

(c)          Executive acknowledges that the provisions of this Section 7 were a
material inducement to the Company to enter into this Agreement, and that the
Company would not enter into this Agreement but for the agreements and covenants
contained herein. Executive further acknowledges that the limitations set forth
in this Section 7 are reasonable and properly required for the adequate
protection of the business of the G-III Group. Executive hereby waives, to the
extent permitted by law, any and all right to contest the validity of this
Section 7 on the grounds of breadth of its geographic or product or service
coverage or length of term. In the event any such limitation hereunder is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or time period which
such court shall deem reasonable.

 

 -6- 

 

 

(d)          Nothing contained in this Agreement shall require the Company to
utilize Executive’s services under this Agreement, the Company’s only obligation
to Executive being payment of his compensation, benefits and reimbursable
expenses under the terms of this Agreement.

 

8.           INVENTIONS AND DISCOVERIES.

 

(a)          Executive shall promptly and fully disclose to the Company, with
all necessary detail for a complete understanding of the same, all developments,
know-how, improvements, concepts, ideas, designs, sketches, writings, processes
and methods (whether copyrightable, patentable or otherwise) made, received,
conceived, developed, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during his employment with the Company, solely or jointly with others, using the
G-III Group’s resources, or relating to any current or proposed business or
activities of the G-III Group known to him as a consequence of his employment or
the rendering of services hereunder (collectively, the “Subject Matter”).

 

(b)          Executive hereby assigns and transfers, and agrees to assign and
transfer, to the Company all his rights, title and interest in and to the
Subject Matter, and Executive further agrees to deliver to the Company any and
all drawings, notes, specifications and data relating to the Subject Matter, and
to execute, acknowledge and deliver all such further papers, including
applications for trademarks, copyrights or patents, as may be necessary to
obtain trademarks, copyrights and patents for the Subject Matter in any and all
countries and to vest title thereto in the Company. Executive shall assist the
Company in obtaining such trademarks, copyrights or patents during the term of
this Agreement, and any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Subject Matter; provided, however, that
following termination of employment Executive shall be reimbursed his reasonable
out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony.

 

9.           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

 

(a)          Executive shall not, during the term of this Agreement, or at any
time following expiration or termination of this Agreement, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular course of his duties (including without limitation disclosures to the
Company’s advisors and consultants) or as is required by law (in which case
Executive shall give the Company prior written notice of such required
disclosure) or with the prior written consent of the Company), to any person,
firm or corporation, any Confidential Information (as hereinafter defined)
acquired by him during the course of, or as an incident to, his employment
hereunder, relating to the G-III Group, any customer, supplier, licensee or
licensor of the G-III Group, or any corporation, partnership or other entity
owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing (“G-III Confidential
Information”). As used herein, the term “Confidential Information” shall mean
proprietary technology, trade secrets, designs, sketches, know-how, market
studies and forecasts, competitive analyses, pricing policies, employee lists,
personnel policies, manufacturing sources, the substance of agreements with
customers, suppliers, licensors, licensees and others, marketing

 

 -7- 

 

 

arrangements, licensing agreements, servicing and training programs and
arrangements, customer lists and any other documents embodying such confidential
information. This confidentiality obligation shall not apply to any G-III
Confidential Information which becomes publicly available other than in
violation of this Section 9.

 

(b)          All information and documents relating to the G-III Group as
hereinabove described (or other business affairs) shall be the exclusive
property of the G-III Group. Upon termination of Executive’s employment with the
Company, all documents, records, reports, writings and other similar documents
containing confidential information, including copies thereof, then in
Executive’s possession or control shall be returned and left with the Company.

 

10.          SPECIFIC PERFORMANCE.

 

Executive agrees that if he breaches, or threatens to commit a breach of, any of
the provisions of Sections 7, 8 or 9 (the “Restrictive Covenants”), the Company
shall have, in addition to, and not in lieu of, any other rights and remedies
available to the Company under law and in equity, the right to injunctive relief
and/or to have the Restrictive Covenants specifically enforced by a court of
competent jurisdiction, without the posting of any bond or other security, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the G-III Group and that money damages would
not provide an adequate remedy to the Company. Notwithstanding the foregoing,
nothing herein shall constitute a waiver by Executive of his right to contest
whether a breach or threatened breach of any Restrictive Covenant has occurred.

 

11.          AMENDMENT OR ALTERATION.

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

12.          GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein.

 

13.          SEVERABILITY.

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

14.          WITHHOLDING; Section 409A.

 

(a)          The Company may deduct and withhold from the payments to be made to
Executive hereunder any amounts required to be deducted and withheld by the
Company under the provisions of any applicable statute, law, regulation or
ordinance now or hereafter enacted.

 

(b)          For purposes of Section 409A of the Internal Revenue Code of 1986
and the regulations issued thereunder (“Section 409A”), each of the payments
that may be made

 

 -8- 

 

 

under this Agreement shall be deemed to be a separate payment. With respect to
the time of payment of any amounts under this Agreement that are deemed to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and terms of like import) shall mean “separation from service”
within the meaning of Section 409A. Notwithstanding any provision to the
contrary contained herein, if the Executive is treated as a “specified employee”
within the meaning of Section 409A at the time of the termination of his
employment, any payment otherwise required to be made to the Executive on
account of such termination of employment which is properly treated as deferred
compensation subject to Section 409A, shall be delayed until the first business
day following the earlier of (1) the date six months following such termination
of employment, or (2) the date of the Executive’s death; and, on the payment
date as so delayed, the Company will make a single lump sum payment to the
Executive (or the Executive’s estate, as the case may be) equal to the aggregate
amount of the payments that were so delayed. To the extent the Executive is
entitled to receive taxable reimbursements and/or in-kind benefits, the
following provisions apply: (i) the amount of such reimbursements and benefits
the Executive receives in one year shall not affect amounts provided in any
other year, (ii) such reimbursements must be made by the last day of the year
following the year in which the expense was incurred, and (iii) such
reimbursements and benefits may not be liquidated or exchanged for any other
reimbursement or benefit. The parties intend that all payments under this
Agreement will be exempt from or will comply with Section 409A, as applicable,
and this Agreement shall be construed and interpreted in a manner that is
consistent with that intent. Notwithstanding the foregoing, the Executive shall
be solely responsible, and the Company shall have no liability, for any taxes,
acceleration of taxes, interest or penalties arising under Section 409A with
respect to any amounts payable under this Agreement.

 

15.         NOTICES.

 

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or overnight courier, or sent by certified
mail, return receipt requested, to the addresses set forth above or such other
address as either party may from time to time designate in writing to the other,
and shall be deemed given as of the date of the delivery or at the expiration of
three days in the event of a mailing.

 

16.         COUNTERPARTS AND FACSIMILE SIGNATURES.

 

This Agreement may be signed in counterparts with the same effect as if the
signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement. For
purposes of this Agreement, a facsimile copy of a party’s signature shall be
sufficient to bind such party.

 

17.         WAIVER OR BREACH.

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

18.         ENTIRE AGREEMENT AND BINDING EFFECT.

 

Except for the Amended and Restated Executive Transition Agreement, dated
February 15, 2011, between the Company and the Executive, as amended on the date
hereof (the

 

 -9- 

 

 

“Transition Agreement”), this Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, supersedes all prior and
contemporaneous agreements, both written and oral, between the parties with
respect to the subject matter hereof, and may be modified only by a written
instrument signed by each of the parties hereto. To the extent that payments to
Executive in connection with a termination of his employment in connection with
a “Change of Control” (as such term is defined in the Transition Agreement)
could be determined by the terms of both this Agreement and the Transition
Agreement, the terms of the Transition Agreement shall apply to determine such
payments to Executive upon such a termination of his employment; provided that,
for the avoidance of doubt, it is understood that the foregoing shall not affect
Executive’s rights under this Agreement in respect of a termination by the
Company without justifiable cause or a termination by Executive for good reason,
notwithstanding the occurrence of any such “Change in Control,” if for any
reason such termination does not entitle Executive to the severance payments
provided for under the Transition Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, heirs, distributors, successors and assigns; provided, however,
that Executive shall not be entitled to assign or delegate any of his rights or
obligations hereunder without the prior written consent of the Company. It is
intended that Sections 7, 8, 9 and 10 benefit each of the Company and each other
member of the G-III Group, each of which is entitled to enforce the provisions
of Sections 7, 8, 9 and 10. Notwithstanding anything to the contrary, Executive
shall be entitled to indemnification by the Company pursuant to the terms of any
separate indemnification agreement as may be in effect from time to time for the
benefit of Executive, and in any event the Company agrees that in the event
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or otherwise, by
reason of the fact that Executive is or was an officer, director, manager or
employee of the Company or any of its affiliates, Executive shall be indemnified
by the Company to the fullest extent permitted or authorized by the Company’s
articles of incorporation, bylaws or other governing documents.

 

19.         SURVIVAL.

 

The termination of Executive’s employment hereunder or the expiration of this
Agreement shall not affect the enforceability of Sections 7, 8, 9 and 10 hereof.

 

20.         FURTHER ASSURANCES.

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

21.         CONSTRUCTION OF AGREEMENT.

 

No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

 -10- 

 

 

22.         HEADINGS.

 

The Section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, demand or affect its provisions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  G-III APPAREL GROUP, LTD.           By: /s/ Wayne Miller     Name: Wayne
Miller     Title: Chief Operating Officer           /s/ Jeffrey Goldfarb  
Jeffrey Goldfarb

 

 -11- 

 

 

EXHIBIT A

 

[Letterhead of G-III Apparel Group, Ltd.]

 

[Date]

[Executive]

[Address]

 

Dear [Executive]:

 

This will confirm that your employment with G-III Apparel Group, Ltd.. (the
“Company”) has been terminated as of [date]. In exchange for your general
release and fulfillment of all of your commitments in this Agreement, which are
set forth below, the Company will pay you the severance amounts set forth in
Section 5(f) of your employment agreement with the Company (the “Employment
Agreement”). In addition, you agree (i) to comply with the terms of Sections 7,
8 and 9 of the Employment Agreement, (ii) not to disparage the Company or any of
its subsidiaries or affiliates (collectively, the “G-III Group”) or make or
cause to be made any statement that is critical of or otherwise maligns the
business reputation of the G-III Group and (iii) not to tortiously interfere in
any manner with the present or future business activities of the G-III Group.

 

The foregoing voluntary payment is given in return for your discharge and
release of all claims, obligations, and demands which you have, ever had, or in
the future may have, against any member of the G-III Group and any of its or
their stockholders, officers, directors, employees, or agents, arising out of or
relating to your employment and the termination thereof up to the date of this
Release, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Fair Labor Standards Act, applicable New York State law,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Older Workers Benefits Protection Act, the Employee Retirement Income Security
Act of 1974, the Americans With Disabilities Act, and all other federal, state,
and local discrimination laws, and claims for wrongful discharge. You further
waive and release any claimed right to reemployment, or employment in the future
with the Company or any other member of the G-III Group. You do not, however,
waive or release any claims which arise after the date that you execute this
agreement or any claims to enforce your rights to any payments or benefits owed
under the Employment Agreement or pursuant to any Benefit Plans (as defined in
the Employment Agreement) or any claims or rights to indemnification by the
Company pursuant to any indemnification agreement as may be in effect for your
benefit or pursuant to the Company’s articles of incorporation, bylaws or other
governing documents.

 

The Company has advised you to consult with an attorney and/or governmental
agencies prior to executing this agreement. By executing this agreement you
acknowledge that you have been provided an opportunity to consult with an
attorney or other advisor of your choice regarding the terms of this agreement,
that you have been given a minimum of twenty-one days in which to consider
whether you wish to enter into this agreement, and that you have elected to
enter into this agreement knowingly and voluntarily. You may revoke your assent
to this

 

 -12- 

 

 

agreement within seven days of its execution by you (the “Revocation Period”),
and the agreement will not become effective or enforceable until the Revocation
Period has expired.

 

If this is in accordance with our agreement, please sign and return to us the
enclosed copy of this letter, which shall then be a binding agreement between
us.

 

  G-III APPAREL GROUP, LTD.             By:       Title:    

 

Agreed and Accepted:           Jeffrey Goldfarb  

 

 -13- 

